        Case 2:20-cv-00139-JAM-KJN Document 15 Filed 01/04/21 Page 1 of 4

 1 STEVEN L. DERBY, Esq. (SBN 148372)
   DEBORAH GETTLEMAN, ESQ. (SBN 267309)
 2 DERBY, McGUINNESS & GOLDSMITH, LLP
   1999 Harrison Street, Suite 1800
 3 Oakland, CA 94612
   Telephone: (510) 987-8778
 4 Facsimile: (510) 359-4419
   info@dmglawfirm.com
 5
   Attorneys for Plaintiffs
 6 JOANNE MITCHELL and DONNA SZABADOS

 7 Heather A. Barnes - 263107
      HBarnes@mpbf.com
 8 LaKeysia R. Beene – 265078
      LBeene@mpbf.com
 9 MURPHY, PEARSON, BRADLEY & FEENEY
   520 Capitol Mall, Suite 250
10 Sacramento, CA 95814
   Telephone:    (916) 565-0300
11 Facsimile:    (916) 565-1636

12 Attorneys for Defendant
   SUN CITY LINCOLN HILLS COMMUNITY ASSOCIATION
13

14                                   UNITED STATES DISTRICT COURT

15                               EASTERN DISTRICT OF CALIFORNIA

16

17   JOANNE MITCHELL and DONNA                  CASE NO. 2:20-cv000139-JAM-KJ
     SZABADOS
18                                              Civil Rights
                          Plaintiffs,
19                                              AMENDED STIPULATION AND ORDER
                   v.                           CONTINUING TRIAL AND RELATED
20                                              DATES AND REFERRING MATTER FOR
     SUN CITY LINCOLN HILLS                     SETTLEMENT CONFERENCE
21   COMMUNITY ASSOCIATION,

22                        Defendant.

23

24          The parties to the instant matter, by and though their respective counsel of record, hereby

25 stipulate and agree as follows:

26          1.     This matter was filed on January 20, 2020. (Docket 1)

27          2.     Defendant’s Answer was filed on February 14, 2020 (Docket 5)

28          3.     The entire State of California (and indeed most of the country) began “shutting down” a

     AMENDED STIPULATION AND ORDER CONTINUING TRIAL AND RELATED DATES       Case No.
     AND REFERRING MATTER FOR SETTLEMENT CONFERENCE                   2:20-CV000139-JAM-KJ
                                                                             Page 1
        Case 2:20-cv-00139-JAM-KJN Document 15 Filed 01/04/21 Page 2 of 4

 1 month later due to the outbreak of COVID-19.

 2          4.      The restrictions imposed by state and local officials have greatly hampered efforts to

 3 conduct discovery in this matter. Further, many of the individuals involved are elderly or have other

 4 higher risk factors for serious illness from contracting COVID-19.

 5          5.      Plaintiffs in this case seek primarily to compel their HOA (Defendant) to provide them

 6 access to community activities and other reasonable accommodations of their hearing loss disabilities.

 7          6.      Because this is primarily a case about policies and not about money, all parties would

 8 prefer to conduct preliminary discovery and then attempt to resolve the case with the assistance of a

 9 Magistrate Judge of this court before this becomes a case driven by attorneys’ fees and expert costs rather

10 than by the policy changes which Plaintiffs primarily seek.

11          7.      This court has currently set this matter for trial on August 2, 2021 with pretrial deadlines

12 to disclose experts in early January. While the parties have completed preliminary discovery necessary

13 to seriously discuss resolution of this case, there is not enough time to get into a settlement conference

14 before the expert disclosure deadline. Expert disclosure will increase costs and fees on both sides and

15 the parties would prefer to put that effort and expense toward settlement.

16          8.      Therefore, the parties jointly request that the court amend its Pretrial Order as follows:

17                  Trial – October, 2021 (or later)

18                  Final Pretrial Conference August, 2021 (or later)

19                  Expert Disclosure – May, 2021 (or later)

20                  Close of Non-Expert Discovery – July 30, 2021 (or later)

21                  Dispositive Motions – Filed by June 20, 2021, hearing in July, 2021 (or later)

22          9.      The parties further request that this court refer this matter for settlement conference before

23 a Magistrate Judge of this court.

24

25 Date: December 29, 2020                             DERBY, McGUINNESS & GOLDSMITH, LLP

26                                                          /s/ Steven L. Derby
                                                       By Steven L. Derby, Esq.
27                                                     Attorneys for Plaintiffs
                                                       JOANNE MITCHEL and DONNA SZABADOS
28

     AMENDED STIPULATION AND ORDER CONTINUING TRIAL AND RELATED DATES       Case No.
     AND REFERRING MATTER FOR SETTLEMENT CONFERENCE                   2:20-CV000139-JAM-KJ
                                                                             Page 2
        Case 2:20-cv-00139-JAM-KJN Document 15 Filed 01/04/21 Page 3 of 4

 1 Dated: December 29, 2020
                                                  MURPHY, PEARSON, BRADLEY & FEENEY
 2

 3
                                                         /s/ LaKeysia R. Beene
 4                                                By LaKeysia R. Beene
                                                  Attorneys for Defendant
 5                                                SUN CITY LINCOLN HILLS COMMUNITY
                                                  ASSOCIATION
 6

 7
                                           FILER’S ATTESTATION
 8
            Pursuant to the Local Rules, I hereby attest that on December 29, 2020, I, LaKeysia R. Beene,
 9
     attorney with Murphy, Pearson, Bradley, Feeney, received the concurrence of all counsel in the filing of
10
     this document.
11

12                                                _ /s/ LaKeysia R. Beene_____________________
                                                  LaKeysia R. Beene
13                                                MURPHY, PEARSON, BRADLEY & FEENEY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     AMENDED STIPULATION AND ORDER CONTINUING TRIAL AND RELATED DATES       Case No.
     AND REFERRING MATTER FOR SETTLEMENT CONFERENCE                   2:20-CV000139-JAM-KJ
                                                                             Page 3
        Case 2:20-cv-00139-JAM-KJN Document 15 Filed 01/04/21 Page 4 of 4

 1                    ORDER CONTINUING DATES AND REFERRING MATTER
                              FOR SETTLEMENT CONFERENCE
 2

 3          Upon stipulation of the parties and good cause appearing, it is hereby ORDERED as follows;

 4
            1.     The Pretrial Order issued in this matter on April 1, 2020 (Docket 10) is amended as
 5
     follows:
 6
            Joint Mid-Litigation Statement Filing Deadline: Fourteen (14) days prior to the close of
 7
     discovery;
 8
            Discovery Cutoff Date: July 30, 2021;
 9
            Expert Disclosure Deadline: May 28, 2021;
10
            Supplemental Expert Disclosure: June 11, 2021;
11
            Dispositive Motion Filing Deadline: September 10, 2021;
12
            Dispositive Motion: November 2, 2021 at 1:30 p.m.;
13
            Final Pretrial Conference: December 10, 2021 at 10:00 a.m.
14
            Trial: January 31, 2022 at 9:00 a.m.
15

16
            This matter is hereby referred to for settlement conference at a time and date to be determined.
17

18

19   DATED: December 30, 2020                      /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
20
                                                   UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

     AMENDED STIPULATION AND ORDER CONTINUING TRIAL AND RELATED DATES       Case No.
     AND REFERRING MATTER FOR SETTLEMENT CONFERENCE                   2:20-CV000139-JAM-KJ
                                                                             Page 4
